Citation Nr: 1317368	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for schizophrenia.


INTRODUCTION

The appellant had active military service from April 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded this case, in order to address certain due process concerns as well as to further develop the evidence, in October 2008 and April 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the most recently April 2011 remand was to achieve further development of the claim, namely so that 1) military and civil service personnel records could be sought and obtained, 2) that certain specifically-identified private medical records could be obtained, and 3) that a medical opinion could be provided.  Review of the record after April 2011 reveals that the Veteran's entire military personnel file was obtained.  The civil service personnel records were not obtained.  As noted as part of a January 2013 memorandum from the Appeals Management Center (AMC) further efforts to obtain these records were deemed to be futile.  To the extent possible, private medical records were associated with the Veteran's claims folder in February 2012.  

The medical opinion, however, sought to be obtained pursuant to the Board's April 2011 remand, is, for the reasons discussed below, inadequate.  Another medical opinion, this from the AMC and dated in January 2013, is also inadequate.  Therefore, the Board determines that compliance has not yet sufficiently occurred with the Board's orders in the April 2011 remand, and that the Board may not at this juncture proceed with adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in April 2011.  As above noted, compliance with the terms of the remand -- not fully and sufficiently accomplished following the April 2011 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall.  

The Board first observes that the factual background of this case has been more than adequately discussed as part of the Board's October 2008 and April 2011 remands.  





Pursuant to the Board's April 2011 remand, in pertinent part, the following development of the evidence was ordered to take place:

3.  After the above records are obtained and associated with the claims file, the claims file must be made available to and reviewed by a VA psychiatrist, and an examination report should reflect that such a review was made.  The psychiatrist should provide a detailed opinion as to whether it is at least as likely as not that the Veteran's diagnosed schizophrenia is related to his active duty service or had an onset within one year of his separation from service in November 1971.

The psychiatrist is also asked to comment on any differences in the opinions of Dr. Javed, the June 2010 VA psychiatrist, and the December 2010 medical expert.

It would be helpful if the psychiatrist would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The claims file review/opinion ordered as part of the Board's April 2011 took place in October 2012.  The reviewing medical doctor supplied a diagnosis of schizophrenia residuals.  The Board observes that the medical doctor, L.C., who conducted this claims file review is board certified in "Internal Medicine."  See http://www.va.gov/providerinfo/CHICAGO/index.asp?sort=lastname&last=C.  The Board's April 2011 remand specifically instructed that this claims file review was to be undertaken by a "VA psychiatrist."  While he commented that he had reviewed the Veteran's "C-file" (claims folder), the examiner commented that while the Veteran continued to be hospitalized at the Elgin Mental Health Center, where he attended group therapy five days a week, the Veteran was noted to have reported to have had no symptoms since 2003.  This finding is clearly contradicted by the medical record.  For example, the report of a January 2007 Comprehensive Psychiatric Evaluation, conducted at Elgin Mental Health Center, and completed by Dr. Javid, includes a diagnosis of continuous paranoid type schizophrenia.  Another Comprehensive Psychiatric Evaluation from Elgin Mental Health Center, dated in January 2008, and completed by Dr. Chawla, also includes a diagnosis of continuous paranoid schizophrenia.  

Also, while the Board's April 2011 remand specifically asked the reviewing psychiatrist to comment on "any differences in the opinions of Dr. Javed, the June 2010 VA psychiatrist, and the December 2010 medical expert," the medical doctor who reviewed the Veteran's claims folder in October 2012 did not do this.  While the examiner commented that the "opinion" by Dr. Javid was not supported by the evidence of record, more than one opinion is of record from Dr. Javed, and, additionally, he did not enunciate the reasons why the opinion was not supported by the record.  The examiner also did not comment at all on the June 2010 VA psychiatrist report.  While he did opine that is was "unlikely that [the Veteran's] schizophrenia is related to active service or had an onset within one year of his separation from the service in November 1971," based on the insufficiencies in the report, set out above, this claims file review is determined by the Board to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.)

The Board also observes that, for reasons not clear to the Board, an "independent medical opinion" was later sought by the AMC.  This report, dated in January 2013, while including discussion of some of the evidence which was requested to be reviewed as part of the Board's April 2011 remand, and while the supplying medical professional opined that the Veteran's mental condition was less likely than not "incurred, was caused by or was proximately due to his time in military service," is also found by the Board to be inadequate.  Barr.  For one, the report did not include consideration of all of the evidence requested as part of the Board's April 2011 remand.  Also, the opining medical professional made reference to a "2007 Board decision"; the Board at this time is not at all sure as to what this medical professional was referring to.  Also, this January 2013 independent medical opinion was supplied by a "DPM," a Doctor of Podiatric Medicine.

Thus, on remand, for the reasons expressed above, the Veteran's complete claims folder needs to be made available to a VA psychiatrist, in order so that an opinion as to the etiology of the Veteran's diagnosed schizophrenia can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder - to include the private medical records associated therein in February 2012 from Elgin Mental Health Center -- must be made available to and reviewed by a VA psychiatrist, and an examination report should reflect that such a review was made.  The psychiatrist should provide a detailed opinion as to whether it is at least as likely as not that the Veteran's diagnosed schizophrenia is related to his active duty service or had an onset within one year of his separation from service in November 1971.



The psychiatrist is also asked to comment on any differences in the opinions of Dr. Javed, the June 2010 VA psychiatrist, and the December 2010 medical expert. 

It would be helpful if the psychiatrist would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided. 

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the reviewing psychiatrist for review.

2.  To help avoid future remand, the RO/AMC must ensure that the required action has been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) -- which includes consideration of all evidence associated with the record following the issuance of the February 2013 SSOC -- and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


